DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9-10, Morita (JP 2010081258) fails to disclose that the selected image processing device receives instructions to execute the development processing.  Morita merely states that when a RAW image is played back as a slide show, development processing is executed each time.  However, the device selected in Morita does not play back the RAW image.  Rather, the RAW image is played back by either the main camera requesting the images or the display 102.
In addition, Mineo (US 2017/0075406 A1) discloses an electronic device which detects the power statuses of plural devices on a network.  Based on the power statuses of the plural devices on a network, the electronic device transmits task processing requests to the other devices on the network.  However, the tasks do not include development processing of RAW image data and therefore a processing capacity of the development processing in each of the devices according to the power statuses is never contemplated.
In addition, Hitaka (US 2016/0057310 A1) discloses acquiring development capability information of a plurality of storing apparatuses storing RAW files and selects 

Regarding claims 2-8, they depend from one of claims 1 and 9-10 and are therefore allowable for the same reasons as stated above (see claims 1 and 9-10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US 2006/0221197 A1) discloses determining whether an image transformation can be carried out on a first device, if not, determining whether a second device has sufficient battery to carry out the transformation, if so, sending image data to the second device to perform the image transformation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	3/13/2021